 
 
Form 8-K, Exhibit 10.1




SHARE / OWNERSHIP TRANSFER AGREEMENT


This Share / Ownership Transfer Agreement (“Agreement”) is entered on this
September 15, 2010 among and between 大连朗马克能源科技有限公司Dalian Landmark Energy
Technology Co, Ltd (“Dalian Landmark”), a limited liability company formed under
the laws of the People’s Republic of China, Te-Hung Chou  (“Owner”), who is a
holder of shares or equity ownership of大连美商安科瑞能源科技有限公司Dalian Aquarius Energy
Technology U.S.A..Co., Ltd (“Dalian Aquarius”), a limited liability company
formed under the laws of the People’s Republic of China, Landmark Energy
Enterprise Inc (“LNDG”), a Nevada corporation, and Dalian Aquarius; Dalian
Landmark, Dalian Aquarius, LNDG and Owner are hereinafter collectively referred
to “Parties”.


WHEREAS, Owner is a holder of the shares or equity ownership of Dalian Aquarius
Energy Technology U.S.A..Co., Ltd, and


WHEREAS, Dalian Landmark desires to acquire a portion of the shares or equity
ownership of Dalian Aquarius Energy Technology U.S.A..Co., Ltd from Owner for
the consideration described herein;


WHEREAS, Dalian Landmark is the wholly owned subsidiary of LNDG and LNDG agrees
to issue shares of its common stock to Owner as an alternative form of
consideration for the equity ownership of Dalian Aquarius transferred from Owner
to Dalian Landmark;


NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, Parties agree as follows:


SECTION 1: SHARE OR OWNERSHIP TRANSFER


Subject to the terms and conditions of this Agreement, Owner agrees to transfer
to Dalian Landmark Thirty Percent (30%), non-dilutive, of the total issued and
outstanding shares (or the total equity ownership) of Dalian Aquarius (“Dalian
Ownership”). Dalian Aquarius shall maintain the said Dalian Ownership
non-dilutive.


SECTION 2: CONSIDERATION


In exchange for the Dalian Ownership described in Section 1, Dalian Landmark
shall pay US $ 1,390,000.00 or RMB 9,424,200Yuan (“Transfer Price”) to
Owner.  LNDG, the parent company of Dalian Landmark, may issue 500,000 shares of
its common stock (“LNDG Shares”) to Owner as an alternative consideration for
the Dalian Ownership transferred by Owner to Dalian Landmark. Upon Owner’s
acceptance of LNDG Shares, Dalian Landmark is immediately relieved of the
obligation to pay Transfer Price to Owner.
 
 
 
1

--------------------------------------------------------------------------------

 


SECTION 3: REPRESENTATIONS AND WARRANTIES


(1)           Representations and Warranties of Owner.


Owner represents and warrants to Dalian Landmark as follows:


(a)           Owner has all power and authority to execute, deliver and perform
this Agreement.


(b)           Owner is the record and beneficial owner of the Dalian Ownership
acquired by Dalian Landmark and the Dalian Ownership exchanged pursuant to this
agreement have not been assigned, pledged, sold, transferred or otherwise
conveyed.


(c)           This Agreement is the valid and binding obligation of Owner,
enforceable against Owner in accordance with its terms.


(d)           Owner represents and warrants that the Owner has complied with all
applicable statutes, rules and regulations pertaining to the transfer of the
Dalian Ownership and that, to the best of the knowledge and belief of the Owner,
such transfer complies with applicable statutes, rules and regulations.


(2)           Representations and Warranties of Dalian Landmark.


Dalian Landmark represents and warrants to Owner as follows:


(a)           Dalian Landmark has all power and authority to execute, deliver
and perform this Agreement.


(b)           This Agreement is the valid and binding obligation of Dalian
Landmark, enforceable against Dalian Landmark in accordance with its terms.
 
SECTION 4: MISCELLANEOUS





(1) Governing Law; Successors and Assigns.  This Agreement shall be governed and
construed in accordance with the law of the People’s Republic of China and shall
be binding upon the heirs, personal representatives, executors, administrators,
successors and assigns of the parties


(2) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes and replaces
any prior agreement or understanding.


(3) Headings.  The headings of the Sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.


(4) Counterparts.  This Agreement may be executed in any number of counterpart
copies, all of which copies shall constitute one and the same instrument.
 
 
 
2

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the date
first above written.


大连朗马克能源科技有限公司
Dalian Landmark Energy Technology Co, Ltd




By: /s/ Yidian Dong
Yidian Dong, Genera Manager






Owner




By:/s/ Te-Hung Chou
Te-Hung Chou




大连美商安科瑞能源科技有限公司
Dalian Aquarius Energy Technology U.S.A..Co., Ltd




By:/s/ Te-Hung Chou
Te-Hung Chou, General Manager




Landmark Energy Enterprise Inc






By:/s/ Yidian Dong
Yidian Dong, Director, Chief Financial Officer


 

 
 
3

--------------------------------------------------------------------------------

 